Dear Ms. Fleet:
As I appreciate your request, you would like an opinion on the following question:
     "May citizens, corporations, business and organizations who donate funds to the Department of Education request that such funds be designated for the use of the Bureau of Secondary Education's Motorcycle Safety, Awareness and Operator Training Program?"
LSA-R.S. 12:41(B)(12) provides that making donations for "the public welfare, or for charitable, scientific, educational or civic purposes" is within the authority of a corporation.
LSA-R.S. 9:2271 allows for any person to make a donation inter vivos or mortis causa either for the benefit of educational, charitable, or literary institutions, and further, that "the donor may designate the particular use to be made of the donation or he may permit the trustee or trustees to designate, create, or change, from time to time and as often as they may deem wise, the beneficiary of the trust estate or of any part thereof.  The donor may impose in the act of donation any conditions he may desire which are not contrary to law."
However, as provided for in Article VII, Section 9 of the Louisiana Constitution, the donation must specify that the funds are not subject to deposit in the State Treasury.  Otherwise, they must do so through the deposit and appropriation process.
According to the above provisions, any citizen or entity that wishes to make a donation to the Motorcycle Safety, Awareness and Operator Training Program is free to do so by making the contribution to the Department of Education and specifying that it be reserved for the use of the particular program.
I hope that this sufficiently addresses your inquiry.  Please contact me if we can be of further assistance.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0178p